DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application is a 371 of PCT/US15/64929 filed December 10, 2018, claims benefit of US Document No. 62/091,094 filed December 12, 2014.
Status
This Office Action is in response to Applicants’ Amendment and Remarks filed on January 13, 2021, in which Claims 2, 6, 7, 19-21 and 28 are cancelled and Claim 1 is amended to change the breadth of the claims.  Claims 1, 3-5, 8-18 and 22-27 are pending, which will be examined on the merits herein.

The following ground of rejection of record in the previous Office Action are maintained.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-18, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Banker (US Patent No. 4,330,338, provided with the IDS filed 6/6/2017) in view of Zweigle (US Patent No. 4,329,451, provided with the IDS dated 6/6/2017) and Motsi et al (CA 2948948 A1, provided with the PTO-892 dated 10/19/2020).
	Applicants claim a process for reducing the size of ethylcellulose polymer particles comprising (a) providing a slurry comprising (i) a continuous liquid medium comprising water (ii) said ethylcellulose particles, wherein said ethylcellulose polymer particles have D50 of 100 pm or less; (iii) surfactant comprising 1.2% or more anionic surfactants by weight based on the solid weight of said slurry, with the proviso that if the amount of anionic surfactant is 2.5% or less by weight based on the solid weight of said slurry, then said surfactant further comprises 5% or more stabilizers by weight based on the solid weight of said slurry, wherein said stabilizer is selected from the group consisting of water-soluble polymers, water-soluble fatty alcohols, and mixtures thereof, (b) grinding said slurry in an agitated media mill having a collection of media particles having a median particle size of 550 μm or smaller. 

	The instantly claimed process for reducing the size of ethylcellulose polymer particles differs from the ethylcellulose preparation disclosed in the Banker patent by reciting in instant claim 1 a step that involve grinding the slurry, which is not mentioned with the ultrasonic agitation and homogenization procedure disclosed in the Banker patent.
	The Zweigle patent discloses a method that involve reducing particle size of ethylcellulose polymer particles wherein the method include pulverizing a water-insoluble polysaccharide derivative and a water-insoluble polysaccharide dispersion, specifically the method comprising milling the water-insoluble polysaccharide derivative in the presence of a sufficient amount of aqueous milling medial to form an aqueous dispersion of the polysaccharide derivative in the presence of a sufficient amount of aqueous milling media to form an aqueous dispersion of the polysaccharide derivative, and such that the polysaccharide derivative is milled to a number average particle size of less than about 10 microns, wherein the amount of aqueous milling media is at least about 20% by weight, based on the weight of the polysaccharide derivative and the aqueous milling media.  Suspending agents are used to help form a more uniform dispersion of the polysaccharide derivative.  Suspending agents may be added before, simultaneously with, or after milling of the polysaccharide derivative.  Suspending agents, when present during milling, improve the efficiency of the milling operation.  The water-insoluble polysaccharide derivative is preferably ethylcellulose, water is the preferred milling media, the suspending agent is optionally, an anionic surfactant, the polysaccharide derivative forms less than about 5% by weight aqueous solution, and the suspending agent is present in an amount of about 1 to about 30% by weight, based on the weight of the aqueous milling media and the polysaccharide derivative, to form a sufficiently stable suspension (see column 2,line 5 to column 3, line 41).  The polysaccharide derivative and the aqueous milling media are a mixture, followed by rd paragraph).
	  The instantly claimed process for reducing the size of ethylcellulose polymer particles further differ from the Banker patent by claiming that the grinding media particles have a median particle size of 550 μm or smaller as recited in step (b) instant Claim 1.
	The Motsi et al CA publication discloses a method of manufacturing microfibrillated cellulose using a particulate grinding medium suitable for use in the method, wherein the grinding medium comprise particles having a particle size in the range of form about 0.5 mm (i.e., 500 μm) to about 15 mm, which covers part of the median particle size of 550 μm or smaller recited in instant Claim 1.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Banker patent with the teaching of the Zweigle CA publication to reject the instant claims since both references disclose techniques for mixing and reducing the size of a substance.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the ultrasonic agitation and homogenization used in the ethylcellulose preparation of the Banker patent with a grinding and ultrasonic agitation in view of the recognition in the art, as evidenced by Burrows et al publication, that a slurry can effectively be formed using the grinding and ultrasonic agitation of the materials.
Response to Arguments
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive.  The grinding step that include passing the slurry through a media mill does not overcome the rejection of the claims under 35 U.S.C. 103, particularly when a person of ordinary skill considers the milling media and grinding medium steps disclosed in the Zweigle US Patent and the Motsi et al CA publication.  Accordingly, the rejection of Claims 1, 3-5, 8-18, and 22-27 under 35 U.S.C. 103 as being unpatentable .	

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 


/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623